DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/AU2017/050580, filed 06/09/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016902281, filed on 06/10/2016 in Australia.

Status of the Claims
Claims 1, 2, 5, 6, 10, 11 and 33-36 are pending; claims 1, 2, 5, 6 and 10 are amended; claims 33-36 are newly recited; claims 3, 4, 7-9 and 12-32 are canceled; and claim 6 is withdrawn (drawn to non-elected groups of invention and/or species). Claims 1, 2, 5, 10, 11 and 33-36 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/21/2022 is considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objections to the drawings are withdrawn in response to Applicant’s amendments to the claims.
	The previous objections to the specification are withdrawn in response to Applicant’s amended specification.
	The previous objection to the claims is withdrawn in response to Applicant’s amendments to the claims.
	The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
	The previous rejection of claims under 35 U.S.C. 102 is withdrawn in response to Applicant’s amendments to the claims.
	The previous rejection of claims under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendments to the claims to recite the administering step (amounts to a practical application of the judicial exception).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson, Increased gut permeability in Crohn’s disease: is TNF the link?, Gut, 53, (2004), p. 1724-1725.
Gibson teach TNF-α and intestinal barrier function are intimately related (see page 1724, col. 1, last paragraph). See also Gibson teach TNF therapy (infliximab) normalizes intestinal permeability in patients with active Crohn’s (middle column, para 2, i.e. treating those with leaky gut (permeability) with anti-TNFα therapy; see also end of page 1724 to 1725, suggesting treatment to correct abnormalities in permeability). When given broadest reasonable interpretation, Gibson is considered to address treating a subject with diagnosed with a form of leaky gut syndrome (intestinal permeability with active Crohn’s) by administering an anti-TNF agent to the subject.
Regarding the pending claim language, the recited claim language following “wherein”, namely “wherein the subject has been determined to have leaky gut syndrome according to a method comprising…” suggests, prior to the method of claim 33, the subject has been diagnosed (as in previously diagnosed using the steps following wherein). The steps recited that are directed to determining that the subject has leaky gut are not specifically required of the present claim at 33. Put another way, the steps following wherein are not recited as actively performed as part of the method of treating as recited at claim 33, rather the only required step appear to be that of administering as discussed above. Nonetheless, in the interest of compact prosecution, see the rejection under 35 U.S.C. 103 as discussed in detail below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wasinger et al., WO 2014/205507A1 in view of Nalle et al., Intestinal Barrier Loss as a Critical Pathogenic Link Between Inflammatory Bowel Disease and Graft-versus-host disease, Nature, 8(4), (2015), p. 720-730, Jäger et al., and Kelly et al., Breaking down the barriers: the gut microbiome, intestinal permeability and stress-related psychiatric disorders, Frontiers in Cellular Neuroscience, 9(392), (2015), p. 1-20.
Wasinger (2014) teach a method of assessing (Applicant elected species) inflammatory bowel disease (IBD) in a subject, the method comprising the steps of measuring and comparing the level of SPP24 (Applicant elected species of marker, see Wasinger teach SPP24 that is SEQ ID NO. 6, SEQ ID NO. 6 is the same as SEQ ID NO. 15 as elected) in a body fluid sample of the subject relative to a reference value for the marker (reference value for SPP24) (see for example, abstract and page 2, lines 9-29; page 19, lines 5-7; page 20, lines 15-18).  See also page 17, liens 1-10 (comparing SPP24 to healthy control subject).
Wasinger also teach known treatments and management target control of inflammation (see page 256, col. 2, para 1), further teaching assay to provide accurate diagnosis are necessary for effective treatment and management. 
It is noted that IBD is an impaired barrier disease (see as evidenced by Jäger). Given that (based on Jäger) IBD is considered in the art to be an impaired barrier disease, Wasinger et al. is considered teach detection of the marker SPP24 as taught, in order to assess IBD, which is considered to be an impaired gastrointestinal barrier function (since IBD is a gastrointestinal barrier function disease).
Regarding amendments to the independent claim to recite a step of administering treatment, see Wasinger et al. teach following detection and diagnosis, further treating the subject with an anti-inflammatory agent, an immune modifier, or an anti-TNF agent (see for example Wasinger et al. at page 39, lines 4-18).
Wasinger et al. is teaching assessing IBD, but fails to specifically teach the marker for assessing impaired gastrointestinal barrier function that is leaky gut syndrome (Applicant’s elected species of invention) and fails to teach treatment by administering an effective amount of an anti-inflammatory agent, and immune modifier, or an anti-TNF agent to the subject.
See Nalle et al., page 722, col. 2, para 2, IBD is recognized in the art as associated with intestinal barrier loss (impaired gastrointestinal barrier function). See page 723, col. 2, para 2, Nalle et al. teach epithelial damage increases intestinal permeability via the unrestricted pathway and is an established mechanism in IBD. See also page 723, col. 1, para 3, referring to impaired function and pore and leak permeability. 
Nalle, at page 726, col. 2, para 3, also acknowledge the use of anti-TNF agents for the treatment of IBD.
Also, as cited previously above, Jäger teach IBD is considered an impaired barrier disease. 
Further, an impaired/compromised gastrointestinal barrier is referring to a “leaky gut” (see Kelly, at Figure 1, teaching a dysfunctional intestinal barrier is also referred to as a “leaky gut”). 
It would have been prima facie obvious to one having ordinary skill in the art before the claimed invention was effectively filed, that by detecting SPP24 in order to assess IBD, one is also concomitantly assessing impaired gastrointestinal barrier function, in terms of the leakiness of the gut (i.e., assessing leaky gut syndrome), especially considering it was known that the damage to the intestine causes permeability (leak permeability, see Nalle), that such permeability is an established mechanism of IBD, and because permeability is characterization of the impairment/compromise of the gastrointestinal track to allow passage through, that this itself is considered “leaky gut”. One having ordinary skill in the art would have a reasonable expectation of success relating the diagnosis of IBD of Wasinger to a diagnosis of leaky gut syndrome, given that these pathologies are related in the way as indicated (considering those with IBD would be expected to have permeability (leakiness) caused by the damage that lead to the IBD). 
Although Wasinger does already teach treatment as presently claimed, it would have been further obvious, based on the combination of the cited art, to have administered to the diagnosed subject discussed above (subject with increased SPP24 compared to a healthy control subject), an effective amount of anti-TNF as an obvious matter of applying a known treatment to a known diagnosis in an effort to improve barrier function in an effort to treat and improve symptoms of the disease (e.g., see as this therapeutic is a known treatment for those with impaired barrier function caused for example by IBD, see at Wasinger and Nalle).
Regarding independent claim 33, the claim language is substantially similar to claim 1. However, the only active method step recited is that the method comprises “administering” the claimed treatment to the subject. The claim language following “wherein”, namely “wherein the subject has been determined to have leaky gut syndrome according to a method comprising…” suggests, prior to the method of claim 33, the subject has been diagnosed. The steps recited directed to determining the subject has leaky gut are not specifically required of the claim at 33 (only that the subject had previously been diagnosed). Nonetheless, the combination of the cited art as set forth above similarly addresses claim 33 for the same reasons as above. 
Regarding claim 2, see as cited in detail above, Wasinger teach the marker SPP24, and further see Wasinger teach comparing this marker to a reference value that is the level of this marker in a subject not suffering from leaky gut (i.e., one without impaired gastrointestinal barrier function), see specifically one that is considered to be a healthy subject (cited above).
Regarding claim 5, see Wasinger at page 17, the reference further teaches assessing to determine IBD severity (indicating the marker also serves as a measure of disease severity); see also page 21, lines 9-25, Wasinger teach using markers including SEQ ID NO. 6 (corresponding to claimed, and elected SEQ ID NO. 15), to assess the severity of IBD. See also page 25, Wasinger teach selecting a reference value indicative of the level of the marker in a subject of predetermined disease status (IBD that is mild, moderate, severe, in remission). 
It would have been further prima facie obvious, considering IBD is associated with gastrointestinal track permeability (gut leak) and further since the marker (SPP24) is recognized as correlating with disease severity (see Wasinger cited above), that in selecting a reference to further select a reference to distinguish low and high leak (based on low IBD, one is selecting a reference with low leak, comparing to a subject to determine high IBD, would be indicative of high leak) (see analyses as applied to claim 1 above, as it would have been obvious that in diagnosing and assessing IBD, one is concomitantly assessing permeability, and therefore leakiness). Based on Wasinger, selecting an appropriate threshold would have been well within the skill level of the ordinary artisan (see as taught by Wasinger, selecting a reference value indicative of the level of the marker in a subject of predetermined disease status (IBD that is mild, moderate, severe, in remission), and as such one would have a reasonable expectation of success.  As discussed, the prior art associates the marker with severity of disease.
Regarding the newly recited limitations, “wherein leaky gut with low leak is defined by a low level of intestinal permeability as detected by confocal laser endomicroscopy (CLE) and having a CLE leakiness score <9.6, and wherein leaky gut with high leak is defined by a high level of intestinal permeability as detected by confocal laser endomicroscopy (CLE) and having a CLE leakiness score of >12.9”. The limitations following the “wherein” clause fail to recite or require any additional active method step be further performed as part of the claimed method; for example, the claim does not require performing CLE. Rather the claim merely defines what is classified as “high” and “low” leak (i.e., the recited score is naturally and necessarily is associated with high leak and low leak, this is a natural characteristic of said level of disease).
Regarding claim 10, see Wasinger teach a sample that is tissue or serum (e.g., see page 2, line 12).
Regarding claim 11, see Wasinger et al. as cited in detail above teaching SPP24 having SEQ ID NO. 6, SEQ ID NO. 6 is the same sequence as Applicant’s elected species SEQ ID NO. 15.
Regarding claim 34, Wasinger teach determining markers by immunoassays (antibody binding methods), see for example page 24, lines 29-34, see also page 7-8 (kit comprising antibody for said marker).
Regarding claims 35 and 36, Wasinger teach antibody immobilized to a solid support, such as a stick, plate, microbead or array (page 24, lines 10-11; page 40, lines 14-21).

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding remarks at pages 9-13, see as indicated in detail above, the objections and rejections that are withdrawn in response to amendments to the claims and specification.
	Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 13-14), Applicant argues amendments to the claims and further argues that leaky gut syndrome and IBD are not the same conditions, that leaky gut may be associated with IBD but not always (remarks page 14). As such, Applicant argues that the use of SPP24 to diagnose in IBD would not have been considered to constitute a suggestion to use SPP24 to diagnose leaky gut syndrome. However, this argument is not persuasive, it appears IBD does correlate with at least some degree of gut leakage. Furthermore, the evidence in the prior art suggests that “leaky gut syndrome” is a term not clearly or definitively defined in the prior art. See as evidence, Bryers, Stephen. “What is “Leaky Gut Syndrome”?”, (2015), https://www.americanherbalistsguild.com/sites/default/files/stephen_byers_-_leaky_gut.pdf. [Accessed 07/21/2022]. which teaches that this term is not a medically recognized diagnosis, that it refers to increased permeability or hyper-permeability of the intestinal wall which occurs when the tight junctions of the epithelial cells become loosened and “leaky”. As cited in the prior art above, it appears that IBD is associated with some degree of leak from this intestinal barrier. Therefore, Applicant’s argument is not persuasive. 
	Applicant argues there is no one test that could be used to reliably diagnose and monitor leaky guy syndrome, including patients suffering from IBD. However, this argument is not persuasive the claimed invention is unobvious; it is noted that it further is not clear from the present disclosure that one can reliably distinguish, for example, those with IBD and not leaky gut. Specifically, as discussed above, it appears those with active IBD would be experience some degree of leaky gut. 
	For all of these reasons, Applicant remarks at pages 13-15 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641